liLeBLANC, Judge,
concurring in part, dissenting in part.
I concur in part and dissent in part.
I disagree with that portion of the report affirming the award to plaintiff of expert witness fees for the deposition testimony of Dr. Williams. The deposition was taken at the instigation of defendant. The record contains no evidence that plaintiff paid for or is hable for the expense of this deposition. Since plaintiff faded to show it incurred this expense, I do not think plaintiff, should be allowed to recover for it.